UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7491


LOUIS GAINEY, JR.,

                      Petitioner – Appellant,

          v.

WARDEN LEROY CARTLEDGE,

                      Respondent – Appellee,

          and

ATTORNEY GENERAL ALAN WILSON,

                      Respondent.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.     Bruce H. Hendricks, District
Judge. (5:15-cv-03253-BHH)


Submitted:   February 16, 2017            Decided:   February 22, 2017


Before GREGORY, Chief Judge,        DUNCAN,     Circuit   Judge,   and
HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Louis Gainey, Jr., Appellant Pro Se. Susannah Rawl Cole, OFFICE
OF THE ATTORNEY GENERAL OF SOUTH CAROLINA, Donald John Zelenka,
Senior Assistant Attorney General, Columbia, South Carolina, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      Louis Gainey, Jr., seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2012) petition.                                 The

order is not appealable unless a circuit justice or judge issues

a   certificate        of    appealability.           28   U.S.C.      § 2253(c)(1)(A)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                  When the district court denies

relief    on    the    merits,    a   prisoner     satisfies       this   standard      by

demonstrating         that     reasonable       jurists    would       find    that     the

district       court’s      assessment   of     the    constitutional         claims    is

debatable      or     wrong.     Slack     v.    McDaniel,       529   U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                         Slack, 529 U.S.

at 484-85.

      We have independently reviewed the record and conclude that

Gainey has not made the requisite showing.                   Accordingly, we deny

a   certificate       of     appealability      and   dismiss      the    appeal.        We

dispense       with    oral     argument      because      the    facts       and     legal



                                            3
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   4